Citation Nr: 1341128	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  07-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for amputation of first, second, and third toes of the right foot, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint disease with strain of the lumbar spine, current evaluated as 20 percent prior to June 7, 2011, and 40 percent beginning from June 7, 2011. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  First, regarding the issue of entitlement to an increased rating for amputation of first, second, and third toes of the right foot, the matter arises from a January 2007 rating decision.  Second, regarding entitlement to an increased rating for degenerative joint disease (DJD) with strain of the lumbar spine, the matter arises from a September 2009 rating decision.  

In a September 2012 rating decision, the RO increased the disability rating for DJD with strain of the lumbar spine from 20 percent disabling to 40 percent effective from June 7, 2011.  This did not resolve his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Likewise, by a September 2012 decision, the RO awarded a TDIU effective from August 30, 2011.  However, the issue is a component of the increased ratings claims on appeal pending prior to that date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2013.  This hearing was limited in scope to the issue of entitlement to an increased rating for degenerative joint disease with strain of the lumbar spine.  The undersigned also informed the Veteran at that time that the issue of entitlement to a TDIU would be considered within the scope of that issue.  Board Hr'g Tr. 7.  A transcript of the hearing has been associated with the claims file.  

New mail was added to Virtual VA in September 2013.  This new mail concerns the claim for a TDIU.  

The claims file shows that the Veteran's prior representative, an accredited agent, has disputed the amount of fees awarded him.  The RO most recently in May 2013 disbursed a further monetary amount to the representative.  It is unclear whether this resolves the fee dispute.  In either event, this matter is not ripe for appellate consideration, and the Board declines to take jurisdiction of the matter.  It is therefore referred to the AOJ for appropriate action.  

The issues are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  Examples of circumstances in which denial of due process of law will be conceded include when there was a prejudicial failure to afford the appellant a personal hearing.  38 C.F.R. § 20.904(a)(3).  

Here, the Board issued a decision in December 2008 denying a disability rating in excess of 20 percent for amputation of first, second, and third toes of the right foot.  The Veteran requested hearing, but a hearing was not scheduled.  

Specifically, he submitted a VA Form 9 (substantive appeal) in October 2007 requesting a Board hearing at the RO.  Later that month, he filed a form requesting instead a videoconference hearing.  His hearing was scheduled in November 2008, and the claims file now includes two copies of the notice letter informing him of this hearing.  The first copy contains a Board member's notation indicating that this hearing was not held due to a "no show" by the Veteran. The second copy of this notice letter was returned to the Board on December 12, 2008, as undeliverable.  

The Board issued its decision on December 18, 2008.  Two days prior to making a decision, the Board received a letter from the Veteran.  In this letter, he wrote that he had "been waiting for over 1 y[ea]r for a hearing on my appeal."  He explained that he called the Board to ask about his hearing request, but was notified of the "no show" status.  He suspected that the notice letter was sent to a prior address because "If I knew anything about [the hearing] I would have been the[re]."  He closed this letter by asking to "please remedy this [s]ituation, and schedule me for another hearing as soon as possible."  

This letter was not associated with the claims file prior to when the Board made its decision on December 18, 2008.  Rather, it was forwarded directly to the agency of original jurisdiction (AOJ) two days after the Board's decision.  In either event, this sequence of events makes clear that the Veteran did not "no show" for his hearing.  To the contrary, the returned mail and the Veteran's letter make clear that the hearing notice letter was sent to an incorrect address.  Unfortunately, this circumstance was not brought to the Board member's attention prior to reaching a decision in the matter.  Nonetheless, this sequence of events shows that there was a prejudicial failure to afford the appellant a personal hearing.  See 38 C.F.R. § 20.904(a)(3); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003).

A review of the electronic case search database of the Court of Appeals for Veterans Claims (CAVC or Court) shows that the Veteran did not appeal the December 18, 2008, Board decision to that forum.  Therefore, it has not been subsumed and may still be vacated by the Board.

Accordingly, the Board decision of December 18, 2008, addressing the issue of entitlement to an increased rating for amputation of first, second, and third toes of the right foot, currently evaluated as 20 percent disabling is vacated.

	
(CONTINUED ON NEXT PAGE)
REMAND

A.  Increased rating for 
Amputation of first, second, and third toes of the right foot

The Veteran's claim for an increased rating for amputation of first, second, and third toes of the right foot, currently evaluated as 20 percent disabling, must be remanded to afford him the opportunity to testify at a Board hearing.  

B.  Increased rating for 
Degenerative joint disease with strain of the lumbar spine

The Veteran testified at his May 2013 Board hearing that his back condition has materially worsened since last examined in June 2011.  Therefore, the claim should be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his condition.  See 38 C.F.R. §§ 3.326, 3.327; Palczewski v. Nicholson, 21 Vet.App. 174, 179-81 (2007). Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Furthermore, the Veteran testified at his Board hearing that he recently went to an "independent doctor," who diagnosed him with Paget's disease.  He clarified that this doctor worked at a located at a clinic, which was associated with Cooper Hospital.  Board Hr'g Tr. 10.  Because the records from this clinic are potentially pertinent, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

C.  TDIU

The issue of entitlement to a TDIU is intertwined with the remaining claims being remanded.  As such, the claims should be considered together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for an increased rating for amputation of first, second, and third toes of the right foot, arrange for a Board hearing, whichever type is first available unless the Veteran expresses a preference.  The Veteran and his representative, if any, should be notified of the date, time and location of the hearing.  

2.  Regarding the claim for an increased rating for DJD with strain of the lumbar spine, send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.   Request that he provide an Authorization and Consent to Release Information (Release) for the records. 

3.  If the Veteran responds to the letter sent pursuant to paragraph 2, attempt to obtain the relevant pertinent records identified by the Veteran, if not already associated with the claims file.  

This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  
Such records should be added to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the initial development specified in paragraphs 2-4 above must be documented in the claims file.  

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The letter should also inform him that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

6.  After completing the development requested in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his lumbar spine condition.  

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's lumbar spine condition.  

In doing so, the examiner is asked to address each of the following:

(a) Measure ranges of motion, providing degrees of limited motion in relation to normal range of motion.  

(b) Describe whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. 

(c) Describe any such additional limitation due to pain, weakness, fatigability, or incoordination, and if feasible, express in terms of the degrees of additional range of motion loss due to pain on use and during flare-ups.  

If the information requested in question (b) and (c) cannot be provided, explain why.  

(d) Identify any neurologic abnormalities attributable to the lumbar spine condition, including bowel, bladder, or lower extremity abnormalities.

Please articulate the reasoning underpinning all opinions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all requested action above in paragraphs 2-6, to include any supplemental notification and/or development warranted by the record, readjudicate the remanded claim of entitlement to an increased rating for degenerative joint disease with strain of the lumbar spine, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
James D. Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


